UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CELINDA ACEVADO and JACQUELINE

LOPEZ, individually and on behalf of all
others similar}y situated, MEMORANDUM
OPINION & OR])ER

Pfaintiffs,
10 Civ. 8030 (PGG)

-against-

CITIBANK, N.A.,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

ln this putative class action, Plaintiffs Celinda Acevado and Jacqueline Lopez
allege that Defendant Citibank, N.A., restrained their bank accounts and charged them fees in
violation of NeW Yorl<’s Exempt lncome Protection Act.

Citibanl< has moved to dismiss the Second Amended Complaint (“SAC”) pursuant
to Fed. R. Civ. P. lZ(b)(l) and (6), or, in the alternative, to compel arbitration.] (Mot. (Dkt. No.
157)', Def. Br, (Dkt. No. 165) at 5) Citibank argues, inter alia, that the SAC alleges no theory
under Which the amount in controversy exceeds $5 million, as required under the Class Action
Fairness Act, 28 U.S.C. § l332(d)(2), and that in any event Plaintiffs’ claims are subject to
binding arbitration and class action Waiver. (_S_e_e Def. Br. (Dkt. No, 165) at 15-23)

Plaintiffs have moved for leave to tile a Third Amended Cornplaint (“TAC”),
Which Would add (1) a new representative plaintiff to the action; and (2) certain remedies not

sought in the SAC. (§e§ Mot. (Dkt. No. 152; Pltf. Br. (Dkt. No. l55) at 6-7)

 

l The page numbers of documents referenced in this Order correspond to the page numbers
designated by this District’s Electronic Case Filing system.

 

For the reasons stated below, Defendant’s motion to dismiss the Second Amended
Compiaint Wili be granted, and Plaintiffs’ motion for leave to file a Third Amended Coinp]aint
Will be denied.

BACKGROUND
1- LM
A. THE EXEMPT INCOME PROTECTION- ACT

The New York Legislature passed the Exempt lncome Protection Act (the
“EIPA”) in 2008. (SAC (Dkt. No. 91) il 19) At the time Plaintiffs fried the SAC, the Act
prohibited judgment~creditors from placing a restraint on the first $2,100 in a debtor’s bank
account, regardless of the source of those funds2 (l_d_. (citing C.P.L.R. § 5222(i)) The EIPA also
protects up to $2,500 of “‘reasonably identifiable’ federally exempt benefits payments.” (Ld;\l
20) Where judgment-creditors serve restraining notices on banks concerning accounts that
contain an amount equal to or less than 90 percent of the protected amount - or, in the case of
federally exempt benefit payments, an amount equal to or less than $2,500 ~ banks are to deem
the restraining notices void. (ch 1[ 19; C.P.L.R. § § 5222(h)-(i)) Where judgment-creditors

attempt to restrain such accounts, or otherwise fail to follow the procedures set out in the EIPA

 

2 The amount judgment creditors are prohibited from restraining varies With New York’s
minimum Wage. In 2008, when the EIPA Was enacted, the amount Was $1716. (SAC (Dkt. No.
9l) il 19; § alj C.P.L,R. § 5222(i) (“A restraining notice issued pursuant to this section shall
not apply to an amount equal to or less than the greater of two hundred forty times the federal
minimum hourly vvage . . . or two hundred forty times the state minimum hourly Wage. . . .”). As
a result of amendments to New York’s minimum Wage law - Which Went into effect on
December 31, 2016 and Which “raised the minimum Wage variany in different parts of [New
York] State” and made the minimum Wage “variable based on the size of an employer” in New
York City -the exempt amount has inci'eased, but varies depending on the accountholder’s
location and the size of his or her employer. (Y April 7, 2017 Nevv York Department of
Financial Services Industry Ltr., available at
https://WWW.dfs.ny.gov/docs/legal/industry/ill70404.pdi)

2

 

for restraining accounts, banks may not charge fees to the account-holder in connection With the
attempted restraint (SAC (Dkt. No. 91) 11 19)
B. THE PARTIES

Plaintiffs are Nevv York residents Who maintained bank accounts at Citibank
branches in NeW York City. (Li 1[1[ 10-11) Citibank is a Delaware corporation (_SE § 1[ 9)

In or about June 2009, Plaintiff Acevado received a notice from Citibank stating
that her savings account had been frozen due to a restraining notice and/or levy served on
Citibank by non-party judgment creditors (l_d; 11 12) At that time, Acevado’s Citibank account
contained approximately $2,000 in Wages she had eamed. (Li) Acevado alleges m “[u}pon
information and beliet” _ that as a result of the restraint, she “could not access any of the funds
in her account, either in person, through an automated teller machine, by debit card[,] or by
check,” and that Citibank charged her administrative fees totaling approximately $100 in
connection With the restraint (Li il 13)

On or about January 5, 2011, Lopez received a notice from Citibank stating that
her checking account had been frozen due to a restraining notice and/or levy served on Citibank
by non-party judgment creditors (I_d_. il 14) At that time, Lopez’s account contained
approximately $3,305.60 in Wages she had eamed. (I_d.) Lopez alleges ~» again, “{u]pon
information and belief” ~ that she “could not access any of the funds in her account, either in
person, through an automated teller machine, by debit card[,] or by check,” and that Citibank
advised her that her funds Would be transferred to a Citibank holding account, and charged her
an administrative fee of approximately $125 in connection With the restraint (@ 1[ 15)

Plaintifi"s contend that Citibank violated the EIPA by restraining their accounts

and charging them fees in connection With the restraints', moreover, Plaintiffs claim that Citibank

 

has “unlawfully regularly resti'ained” similarly situated customers’ accounts, “in numerous
instances subsequently transferr[ing] the funds to creditors” and “impos[ing] fees and penalties”
in “clear violation of the [EIPA’s] terms.” (l_dm. il 4)
II. PROCEDURAL HISTORY

This case has a lengthy procedural history. Pia.intiff Acevado commenced this
action on October 21, 2010, alieging essentially the same facts as are outlined above. (Eg
Cmplt. (Dkt. No. 1)) Piaintiff asserted claims for conversion, unjust enrichment, breach of
fiduciary duty, negligence, and breach of contract, and sought an injunction enjoining Citibank
from engaging in the alleged EIPA violations and requiring Citibank to comply with the EIPA.
(l_c_l_.) Acevado brought these claims on behalf of a proposed class consisting of ali Citibank
account holders “Who, during the period between January l, 2009, and the present, had their
accounts restrained and/or levied upon . . . despite the fact that the accounts contained funds
exempted from restraint and/or levy, and/or contained an amount lower or equal to the statutorily
prescribed protected amount from restraint and/or ievy.” (LL 11 23)

The Amended Complaint Was filed on February 14, 2011. (§;c_emAm. Cmplt. (Dkt.
No. 10)) The Amended Complaint adds Lopez as a representative plaintiff (L) Unlike the
Complaint a which states that the Court has jurisdiction pursuant to 28 U.S.C. § 1332 (W
Cmplt. (Dkt. No. 1)1§ 7) -the Amended Complaint invokes federal jurisdiction pursuant to the
Class Action Fairness Act (thc “CAFA”), aiieging that ‘°[u}pon information and belief, the
damages of the Class exceed $5,000,000.” (Am. Cmplt. (Dkt. No. 10)1[ 7) The Amended
Complaint also adds a cause of action for “vioiations of the [EIPA].” (@ jljl 36-43)

On l\/Iarch 23, 2012, this Cour't dismissed Plaintiffs’ (1) common law causes of

action, and (2) claim for violations of the EIPA, to the extent that claim sought money damages

 

The Court concluded that “there is no express or implied private right of action under the EIPA
permitting an account holder to sue his or her bank for money damages related to ElPA

violations.” §_e§ Acevado v. Citibank N.A., No. 10 Civ. 8030 (PGG), 2012 WL 996902, at

 

*5-15 (S.D.N.Y. Mar. 23, 2012).
On March 20, 2013, this Court dismissed Plaintiffs’ claim for injunctive relief
pursuant to the ElPA, reasoning that there is no private right of action under the EIPA to seek

such relief. §_e§ Acevado v. Citibank, N.A., No. 10 Civ. 8030 (PGG), 2013 WL 1149666, at *3-

 

6 (S.D.N.Y. Mar. 20, 2013). Plaintiffs then appealed this Court’s dismissal orders. (S_e§
Corrected Notice of Appeal (Dkt. No. 52))
The Second Circuit subsequently considered two appeals involving the EIPA.

§ Cruz v. TD Banl< N.A., 742 F.3d 520 (2d Cir. 2013). in both cases, district courts had

 

granted Rule 12(b)(6) motions to dismiss, finding - as this Couit had found - that “judgment
debtors do not have a private right of action against their banks for the banks’ violation of the
ElPA’s procedural requirements.” ld_. at 522. In connection with these appeals, the Second
Circuit certified the following questions to the New York Court of Appeals:

U, whether judgment debtors have a private right of action for money damages

and injunctive relief against banks that violate [the] EIPA’s procedural

requirements; and

second, whether judgment debtors can seek money damages and injunctive relief

against banks that violate tthe] EIPA in special proceedings prescribed by Article

52 of the CPLR and, if so, whether those special proceedings are the exclusive

mechanism for such relief or whether judgment debtors may also seek relief in a
plenary action.

The New York Couit of Appeals answered the first question in the negative,

ruling that there is no “private right to bring a plenary action for injunctive relief [oi'] money

 

 

 

damages” under the EIPA. Cruz v. TD Bank N.A., 22 N.Y.3d 61, 78 (2013). As to the second
question, the court held that a “judgment debtor can secure relief from a bank arising from a
violation of the EIPA in a CPLR article 52 special proceeding[.j” ld_. The court further ruled
that “the statutory mechanisms for relief [under CPLR article 52] are exclusive.” 1§1;
The Court of Appeals explained that, pursuant to CPLR Article 52, where

a judgment debtor believes that a bank has restrained assets in error in violation of

the BIPA ~ meaning there is a controversy between the bank and the account

holder over access or “rights” in the deposited funds - he or she can obtain a civil

remedy, such as the release of any money unlawfully restrained, an injunction

barring transfer of exempt property to the sheriff or judgment creditor, or
reimbursement of any bank fees improperly charged

ld_. at 75-76; § Cruz v. T.D. Bank N.A., No. 10 Civ. 8026 (PKC), 2014 WL 1569491, at *9

 

(S.D.N.Y. Apr. 17, 2014) (noting that “[a]vailable remedies . . . do not include punitive or
exemplary damages, ‘obey»the-law’ injunctions or disgorgement of unjust profits”).

After the New York Court of Appeals issued its opinion, the Second Circuit
affirmed the judgments of the district courts granting dismissal. _S_et_: _CrL, 742 F.2d at 522~23.
ln both cases, however, the Circuit remanded with instructions to permit plaintiffs to move for
leave to amend their complaints L& at 523.

After the Second Circuit’s decision in M, Plaintiffs in the instant action moved
for a remand, and asked the Second Circuit to direct this Court to permit them to move for leave

to amend. The Second Circuit granted that motion on February 26, 2014. Acevado v. Citibank

 

N.A., No. l3~l396 (Dkt. No. 55) (2d Cir. Feb. 26, 20l4). Plaintiffs subsequently requested that

the Court set a briefing schedule for Plaintiffs’ anticipated motion for leave to file a Second

Amended Complaint. (Dkt. No. 56)

 

At a May l, 2014 conference following the Second Circuit’s remand, this Court
expressed concern - in light of the New York Court of Appeals decision - as to whether the
amount in controversy would reach the $5 million threshold under CAFA:

The Court: [Tjhe question 1 have is given how the damages have been limited
Because all l have been told is there are thousands of people. I know there are
multiple thousands, but l don’t know whether that’s two thousand or three
thousand I have no idea. So l know the allegation is there are thousands of
individuals who have been affected by this, but given how the damages have been
limited, 1 don’t know whether it’s going to amount to 35 million or not, and l

wanted to flag that as a concern that l have.

Plaintiffs’ Counsel: Understood As l have said, we really may need some
discovery, and l guess we will deal with that in due course.

The Court: Yes.
(May 1, 2014 Tr. (Dkt. No. 66) at 10-]1) This Court nonetheless granted Plaintiffs permission to
move for leave to file a Second Amended Complaint. (Order (Dkt. No. 5 8))

Plaintiffs filed their motion to amend on August l, 2014, and submitted a
proposed SAC seeking, M a_li§, compensatory, statutory, exemplary, and punitive damages,
and an injunction “enjoining Defendant from continuing to engage in the unlawful and
inequitable conduct alleged herein and requiring Defendant to comply with [thej EIPA.” (Mot.
(Dkt. No. 73)‘, Koppell Decl., Ex. 1 (Dkt. No. 74-1)) On l\/larch 13, 2015, this Court denied
Plaintiffs’ motion, explaining that “the remedies sought in the proposed SAC go far beyond
[those authorized by the New York Court of Appeals, which include only] ‘the release of any
money unlawfully restrained, an injunction barring transfer of exempt property . . . , or
reimbursement of any bank fees improperly charged.”’ (March l3, 20i5 Mem. Op. & Order
(Dkt. No. 81) at 13 (quoting Qg;, 22 N.Y.Bd at 76)) However, the Court’s denial of Plaintiffs’
motion to amend was “without prejudice to . . , a renewed motion founded on a proposed SAC

that seeks permissible remedies.” (Ld)

 

On May 2l, 20l5, Plaintiffs moved for leave to file a revised SAC (§_e§ Mot. (Dkt.
No. 84)), and this Court granted that motion on September 16, 2015. (Order (Dkt. No. 89))

On September 22, 2015, Plaintiffs filed the SAC. (SAC (Dkt. No. 91)) The SAC
asserts two causes of action pursuant to C.P.L.R. § 5239 and C.P.L.R. § 5240, both premised on
alleged violations of the EIPA. (I_dl llll 37~53) Plaintiffs bring these claims on behalf of a class
defined as

a) All individual account holders of Defendant who, during the period between
January 1, 2009 and the present, had their accounts restrained . . . in violation .
. . of the lEIPA] and whose accounts have . . . not been applied by a sheriff or
receiver to the satisfaction of a judgmentll (the “5239 Class”)

b) All individual account holders of Defendant who, during the period between
January l, 2009 and the present, had their accounts restrained and/or levied
upon . . . in violation . . . of the [EIPAl[l (the “5240 Class”).

(l_d~ ‘ll 25)

For the 5239 Class, Plaintiffs seek “a release of any moneys unlawfully
restrained in violation of EIPA”; “a refund of any fees improperly charged by Defendant
in violation of EIP ”‘, and an injunction “[e]njoining the Defendant from transferring any
of the 5239 Class[’sl moneys that have been unlawfully restrained by the Defendant in
violation of lthe] ElPA,” (_I_d_., § damnum clause)

For the 5240 Class, Plaintiffs seek “a refund of any fees improperly
charged by the Defendant in violation of lthe] EIPA.” ("l"dm.)

On April 8, 2016, Citibank moved to dismiss the SAC. m a_li_a, Citibank argued
that this Court lacks subject matter jurisdiction, because Plaintiffs have no “reasonable basis to

assert that that the amount in controversy could reach the five million dollar threshold required

by cAFA.” (Mor. (Dr<i. No. 107); D@r. Br. (r)i<r. No. iiz) ar 16)

 

ln a March 20, 2017 order, this Court ruled that “tlie issue of subject matter
jurisdiction must be resolved before any other issues in Defendant’s motion are addressed,” and
noted that “it is not clear from the SAC whether the $5 million threshold set forth in CAFA is
met.” (Order (Dkt. No. 119) at 6, 9) The Court went on to deny Defendant’s motion to dismiss
without prejudice and ordered the parties to conduct sixty days of jurisdictional discovery. (1§1_.
at 10)

1n a November 30, 2017 letter, Plaintiffs informed the Court that they intended to
seek permission to file a Third Amended Complaint, because “review of the files provided [by
Citibank] and a recent determination by the Appellate Division Second Department establishes
that, if given leave to replead the complaint . . . there is sufficient evidence to conclude that well
in excess of five-million dollars is at issue in this case.” (Nov. 30, 2017 Pltf. Ltr'. (Dkt. No. 137)
at 1) Plaintiffs explained that jurisdictional discovery “indicated that . . . Defendant aggregated
the value of multiple depositor accounts together in order to calculate the exemption amount,” a
practice the Second Department had “recently ruled . . . violate[s] lthe EIPA].” (ld_. at 2 (citing

Jackson v. Bank of America, 149 A.D.3d 815 (2d Dept. 2017)) Plaintiffs stated that the

 

proposed Third Amended Complaint would add a representative plaintiff whose accounts had
been aggregated impermissibly, and would seek “damages from the unlawful aggregation of
depositors’ accounts prior to calculating EIPA exemptions, resulting in the deprivation of exempt
property from depositors.” (ld at l)

After multiple discovery disputes and extensions of the jurisdictional discovery
deadline, the parties completed jurisdictional discovery Plaintiffs then moved for leave to file a
third amended complaint (“TAC”), while Defendant moved to dismiss the SAC. (Mot. (Dkt. No.

152); Mot. (Dkt. No. 157))

 

DISCUSSION
I. MOTION TO DISMISS
A. Subiect Matter Jurisdiction
1. Applicable Law
Plaintiffs assert that this Court has subject matter jurisdiction under the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § l332(d)(2), which provides that
[t]he district courts shall have original jurisdiction of any civil action in which the
matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest

and costs, and is a class action in which_

(A) any member of a class of plaintiffs is a citizen of a State different from any
defeiidant[.j

28 U.S.C. § 1332(d)(2). CAFA permits aggregation of the claims of individual class members to
reach the jurisdictional amount §e€_: 28 U.S.C. § l332(d)(6) (“In any class action, the claims of
the individual class members shall be aggregated to determine whether the matter in controversy
exceeds the sum or value of $5,000,000, exclusive of interest and costs.”).

“‘Determining the existence of subject matter jurisdiction is a threshold inquiry[,]
and a claim is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(l)

335

when the district court lacks the statutory or constitutional power to adjudicate it. l\/Iorrison v.

Nat’l Austi'alia Bank Ltd., 547 F.3d 167, l70 (2d Cir. 2008) (quoting Arar v. Ashcroft, 532 F.3d

 

157, 168 (2d Cir. 2008)), M, 561 U.S. 247 (2010). “ln reviewing a motion to dismiss under
Rule l2(b)(1), the court ‘must accept as true all material factual allegations in the complaint, but
[it is] not to draw inferences from the complaint favorable to Plaintiffs,”" Wood v. Gen. Motors
Q_o_i;p_., No. 08 Civ. 5224 (JFB) (AKT), 2010 WL 3613812, at *3 (E.D.N.Y. Aug. 23, 20l0)
(quoting Toomer v. Ctv. ofNassau, 07 Civ. 01495 (JFB) (ETB), 2009 WL 1269946, at *3

(B.D.N.Y. May 5, 2009)).

10

 

“On a motion to dismiss challenging the sufficiency of the amount in controversy,
the sum claimed by the plaintiff ordinarily controls, so long as it is claimed in good faith.”
Stengel v. Black, No. 03 Civ. 0495 (GEL), 2004 WL 1933612, at *1 (S.D.N.Y. Aug.30, 2004)
(citing St. Paul Mercurv lndem., Co. v. Red Cab Co., 303 U.S. 283, 289 (1-938)). Generally, “[a]
suit may not be dismissed for lack of the jurisdictional amount in controversy unless it appears
‘to a legal certainty’ that the plaintiff cannot recover the amount claimed." § (Cluoting _S_t._Pgu_l,
303 U.S. at 289); @ also Aros v. United Rentals, 1nc.,l\lo. 3:10 Civ. 73 (JCH), 2011 WL
l647471, at *2 (D. Conn. Apr. 25, 2011) (applying “legal ceitainty” standard in a class action
under CA-FA).

ln resolving “disputed jurisdictional factual issues,” a court may °‘reference . . .
evidence outside the pleadings The Court may decide the matter on the basis of affidavits or
other evidence, but ‘argumentative inferences favorable to the party asserting jurisdiction should
not be drawn.”’ Commer v. McEntee, No. 00 Civ. 7913 (RWS), 2006 WL 3262494, at *8
(S.D.N.Y. Nov. 9, 2006) (quoting Atl. Mut. 1ns. Co. v. Balfour Maclaine.lnt’l Ltd., 968 F.2d
196, 198 (2d Cir. 1992) (internal citations omitted)). Mor'eover, “‘[wlhere . . . jurisdictional facts
are challenged the party asserting jurisdiction must support those facts with competent proof and
justify its allegations by a preponderance of the evidence.”’ Lapaglia v. Transanrerica Cas. 1ns.
L, 155 F. Supp. 3d 153, 157 (D. Conn. 2016) (quoting United Food & Commercial Workei's
Union, Local 919, AFL-CIO v. CenterMark Propeities Meriden Square, lnc., 30 F.3d 298, 305
(2d Cir. 1994)); Pang v. Allstate 1ns. Co., No. 97 Civ. 4971 (WK), 1998 WL 190291, at *2
(S.D.N.Y. Apr. 21 , 1998) (plaintiff’ s satisfaction of amount in controversy requirement hinged
primarily on punitive damages claim; dismissal granted because plaintiff had not demonstrated a

“reasonable probability” that his claim for punitive damages was viable), aff"d, 173 F.3d 845 (2d

ll

 

Cir'. 1999); gee also McNutt v. Gen. l\/lotors Acceptance Corp. of lndiana, 298 U.S. 178, 189
(1936) (“lf lthe plaintiff’ s] allegations of jurisdictional facts are challenged by his adversary in
any appropriate manner, he must support them by competent proof.” ); Thomson v. Gaskill, 315
U.S. 442, 446 (1942) (citing M, and explaining that a complaint “must be dismissed if the
evidence in the record does not support the allegations as to jurisdictional amount”).3

2. Available Remedics

As the New York Court of Appeals explained, “if ajudgment debtor believes that
a bank has restrained assets in error in violation of the ElPA ~ meaning there is a controversy
between the bank and the account holder over the access or ‘rights’ in the deposited funds 4 he or
she can obtain a civil i'emedy, such as the release of any money unlawfully restrained, an
injunction barring transfer of exempt property to the . . . judgment creditoi', or reimbursement of
any bank fees improperly charged” pursuant to C.P.L,R. § 5239. ermz, 22 N.Y.3d at 75~76.
C.P.L.R. § 5240 permits “lc]omparable relief[,l . . . even after the assets have been transferred to
the judgment creditor,” but such relief is available only against the judgment creditor, and not
against the judgment debtor’s bank. §e§ id_. at 76; g alj Qu;, 2014 WL 1569491, at *9
(“[Wlhere there has been a transfer of funds by a bank to a judgment creditor which includes
improperly restrained exempt property, the judgment debtor"s remedy is against the judgment

creditor and not the garnishee-bank.”) “Each of the three forms of relief cited by the New Yoi'k

 

3 One court has observed that “although the plausibility requirement is most commonly applied
in the context of evaluating whether a complaint substantively states a claim for relief, there is
little reason to suppose that it should not equally govern the evaluation of factual allegations that
support federal subject matter jurisdiction, such as to evaluate facts alleged concerning

an amount in controversy for purposes of federal diversity jurisdiction.” Lapaglia, 155 F. Supp.
3d at 155) (citing Wood v. Maguire Automotive, LLC` 508 Fed. Appx. 65, 65 (2d Cir. 2013)
(affirming dismissal of complaint for lack of subject matter jurisdiction where plaintiff ’s
“allegation in her complaint of 875,000 in controversy is conclusory and not entitled to a
presumption of truth”). `

12

 

Court of Appeals is remedial in nature, aimed at undoing the effects of an improper account
garnishment and restoring a judgment debtor to the position in which he or she would have been
had the wrongful garnishment never taken place.” C_ru_z, 2014 WL 1569491, at *8.

3. Evidence Obtained Through Jurisdictional I)iscoverv

In a June 9, 2017 joint letter, the parties informed the Court that they had agreed
upon a process for jurisdictional discovery. (§_e§ June 9, 2017 Jt. Ltr, (Dkt. No. 122)) Citibank
reported that - in response to restraining notices obtained under New York law 4 it had effected
a restraint in 27,6664 cases between 2009 and September 22, 2015 ~ the date the SAC was filed.
Recognizing that this figure is too large to permit review of each individual case, the parties
agreed that Professor Merrill Leichty of Drexel University ~»» a statistics expert retained to advise
Citibank m would generate a sample from which data about the amount in controversy could be
extrapolated (l_d;) Per the parties’ agreement, Professor Liechty manually reviewed 554 of the
27,666 restraint files Citibank provided Plaintiffs with the results of that review, including: (1)
the date service of the restraint notice was received; (2) the case number; (3) whether the EIPA
was applicable to the restraint', (4) the applicable exemption at the time the restraint notice was
served; (5) the amount Citibank collected in fees related to the restraint; (6) the amount of any
fee rcversal; and (7) the date the file was closed (Aug. 23, 2017 Def. Lti'. (Dkt. No. 129))
Citibank also provided Plaintiffs with 185 of the actual restraint files from the 554-file sample
(Lll-)

Citibank’s account of the results of jurisdictional discovery is set out in the

declarations of Professor Liechty and various Citibank employees and is supported by numerous

 

4 The June 9, 2017 joint letter refers to “approximately 27,665” cases_. The exact number is
27,666. (E .lune 9, 2017 Jt. Ltr. (Dkt. No. 122); Wagner Decl. (Dkt. No. 159) ll 14) `

13

 

spreadsheets listing the relevant restrained accounts and the fees imposed Polly Wagner,
Citibank’s Senior Vice President for Legal Operations, explains that “frorn January 1, 2009 to
September 22, 2015, Citibank opened . . . a total of 27,666 [i'lestraint [f]iles.” (Wagner Decl.
(Dkt. No. 159) ll 14) Restraint files typically contain “the restraining notice, other
documentation received from the judgment creditor, the case card, financial posting, exemption
claims, a decision calculatoi', correspondence with the judgment creditor or account holder,
copies of releases, turnover orders and/or executions.”5 (lj_. ll 18) The 27,666 restraint files
opened during this period “are, with perhaps few, if any, exceptionsl,] now closed.” (l_d. ll 11)

Professor Liechty explains that Citibank informed him that of the 554 restraint
files in the sample he analyzed, a fee was charged in 370 cases6 - an amount that corresponds to
66.787 percent of the files (Liechty Decl. (Dkt. No. 158) ll 24) Applying that percentage,
Liechty concluded that - of the total 27,666 files restrained - fees were imposed in 18,478 cases
After application of the parties’ agreed-upon margin for error, the number could be as few as
17,393 or as many as 19,653 files (ld_._llll 25-26)

Wagner explains that in the 370 files in which a fee was imposed, the average

amount collected was $122.76. Applying this figure to the 18,478 files Liechty determined were

 

5 The “case card” provides, U B, “an audit trail of when the case was openedll landl
closed.” (Wagner Decl. (Dkt. No. 159) ll 18) The “tinancial posting” consists of “sheets lthat]
help identify the lf]ee collected and the amount segregated towards the judgment at the time of
service.” (@)

6 Wagner explains that “these 370 cases include those in which one or more of the judgment
debtor’s account(s) were partially blocked (frozen) and those in which no account was blocked.”
(Wagner Decl. (Dkt. No. 159) ll 24) Ajudgment~debtor’s account would not be restrained if, for
example, the account “contains lan] amount in excess of the sum of the exempt amount, twice
the amount of the judgment[,] and the restraint fee.” (M ll 24)

14

 

restrained and in which a fee was charged, Wagner concludes that Citibank collected
approximately $2,268,359.28 in restraint fees.7 (Wagner Decl. (Dkt. No. 159) llll 25-26)

Citibank further determined that some restraints resulted in the imposition of
additional, non-restraint fees; for the 258 files for which such non-restraint fees were imposed,
the average fee Was $10.11. (Green Decl. (Dkt. No. 162) ll 13) Applying that sum to all 18,478
estimated restrained files, these non-restraint fees total $186,812.58. (@ll 17) Citibank
estimates that the restraint and non-restraint fees - once totaled _ amount to $2,455,171.86. (Ld.
ll 18) Citibank’s calculations and analyses are set forth in spreadsheets submitted to Plaintiff and
the Court. (S_ec_, gg_., @, Exs. 31-32 (fee calculations) (Dkt. Nos. 162-5, 162~6); Wagner Decl.,
Exs. 4-6 (restraint file spreadsheets) (Dkt. Nos. 159-1 to 159-4); Chellappa Decl, Ex. 16
(spi'eadsheet of restraint files in Which an account was restrained) (Dkt. No. 160-1))

Citibank further determined that - in response to restraining notices obtained
under New York law between September 23, 2015 and Decernber 31, 2017 - Citibank opened
6,552 restraint files (Green Decl. (Dkt. No. 162) ll 19, Ex. 33', Wagner Decl. (Dkt. No. 159) ll
28)8 Citibank calculates that the total sum of restraint and non-restraint fees imposed with
respect to these files is $581,439.12 (Green Decl. (Dkt. No. 162) ll 19, Ex. 33) When combined
with the fees imposed since 2009, the total sum of fees imposed pursuant to restraints amounts to

$3,026,610.98.

 

7 Aftei application of the parties agreed upon margin for error, Citibank could have charged as
much as $2, 412 602. 28 in restraint fees, or as little as $2, 135 164. 68.

8 The Wagner Declaiation states that Citibank opened 1, 276 restraint files between September
23 2015 and December 31, 2015; 3 ,014 restraint files in 2016; and 2, 262 restraint files iri 2017.
(Wagner Decl. (Dkt. No. 159) ll 28) The sum of these numbers is 6,552. The Wagner
Declaration states that sum of these restraint files is 6,197; this appears to be an arithmetic error.
Exhibit 33 to the Green Declaration reports the correct figure, and calculates that fees of
$581,439.12 were imposed between September 23, 2015 and December 31, 2017, based on that
figure (Green Decl. (Dkt. No. 162) ll 19, Ex. 33)

15

 

Plaintiffs’ understanding of the results of jurisdictional discovery is set out in the
declaration of lan Engoron. When Engoron conducted his analysis of the jurisdictional
discovery, he was a third-year law student and law clerk employed by Plaintiffs’ counsel (E
Engororr Decl. (Dkt. No. 154) llll l, 3) Plaintiffs did not provide the Court with the work papers
and spreadsheets that presumably underlie or reflect Engeron’s calculations

Engoron reviewed the spreadsheet Citibank created describing the 554 files
Citibank analyzed, as well as the 134 actual files Citibank produced From this information,
Engoron compiled his own spreadsheet, and extrapolated the information reflected in these files
to the full number of restraints filed during the class period.9 (I_d. ll 6) Engeron’s extrapolations
are based only on the 185 actual files he reviewed, rather than the information reflected in the
554-sample Citibank spreadslreet. (_S_§e Pltf. Reply Br. (Dkt. No. 156) at 9 n. l)

Engeron’s calculation of the total amount of restraint and non-restraint fees
imposed between 2009 and September 22, 2015 differs slightly from Citibank’s calculation
With respect to restraint fees, Engeron concludes that Citibank charged $2,330,500 in “full
restraint fees” and $103,078.92 in partial restraint fees, for a total of $2,433,578.92 in restraint
fees. (li ll 8) Engoron further determined that Citibank imposed approximately $l l9,260.07 in_
non~restraint fees on the class members during this period. (Lll l0) According to Engoron, the

restraint and non-restraint fees total approximately $2,552,839.

 

9 Plaintiffs rely on a total number of 27,374 restraint files, rather than the 27,666 restraint files
cited in Citibank’s submissions According to Plaintiffs, Citibank “inadvertently omitted a list of
292 Restraint Files for restraints effected during the three-month period June 22, 20l5 through
September 22, 2015” when sending Professor Liechty spreadsheets of all the relevant files.
Liechty maintains that “[tlhe absence of these 292 cases (1% of the total) from the universe of
cases from which the sample was selected has no material effect on the sampling or the
conclusions that should be drawn from it.” (Liechty Decl. (Dkt. No. 158) ll 23)

16

 

Engoron further extrapolated the amount of restraint and non-restraint fees for the
period between September 23, 2015 and December 31, 2017. Engoron determined that, during
this period, Citibank imposed an additional $776,875 in full restraint fees; $34,344.78 in partial
restraint fees; and $39,757.32 in non»restraint fees - for a total of an additional $850,977.10.10
(L llll 9, 11) When added to the fees imposed between 2009 and September 22, 2015, the total
sum of restraint and non-restraint fees Engoron computes is $3,403,816.09. (§ee i_d_. ll 10)

Engoron also performed calculations concerning a component of damages not
addressed by Citibank This category of damages concerns Citibank’s alleged aggregation of
account hofders’ accounts. Engoron reported that the 185 files he had reviewed “revealed that
for 56 account holders [Citibank hadl improperly aggregated their accounts and improperly
restrained $37,054.37.” Extrapolating this figure to all restrained files between 2009 and
September 22, 2015, Engoron °‘calculated that $5,482,844.99 in monies were improperly

aggregated and restrained by the Bank." (Ld. ll ll) .Extrapolating further, to December 31, 2017,

Engoron surmises that “an additional $1,827,587.78 was likely improperly aggregated and

 

10 Engoron’s figure of $850,977.10 is much greater than Citibank’s corresponding calculation of
$58l,439.12. The difference stems from estimates Engoron made concerning the number of
restraint files opened between September 23, 2015 and December 31, 2017. As discussed above,
Citibank determined that it opened 6,552 restraint files pursuant to receipt of restraining notices
between September 23, 2015 and December 31, 2017. This is an actual number, not an estimatel
Rather than use this actual number, Engoron estimated - based on the number of files produced
during the sample period of 2009 to September 22, 2015, “that approximately 4,055 new
restraint files were opened per year, or 338 files per month.” (Engoron Decl. (Dkt. No. 154) ll 9)
Accordingly, while Engoron estimated that 4,055 restraint files were opened pg M between
September 23, 2015 and December 31, 2017, the actual number of restraint files opened during
that entire period was 6,552. Engoron’s inflated estimate of the number of restraint files opened
between September 23, 20l 5 and December 31, 2017 leads to a correspondingly inflated fee
amount for this period.

17

 

restrained lby the] Bank,” totaling “in excess of sevenllmillion three hundred thousand dollars
combined.” (lc_i_.)]]

4. Analysis

Citibank argues that jurisdictional discovery has revealed that Plaintiffs cannot
satisfy the $5 million amount-in-controversy requirement for jurisdiction pursuant to CAFA.
According to Citibank, “as of September 22, 201[5], the tg"t'aml amount of fees collected by
Citibank was $2,455,171.86, less than half of the jurisdictional threshold.” Even if fees collected
after the filing of the SAC are considered, the $5 million threshold would not be met.12 (§ee
Def. Br. (Dkt. No. 165) at 16, 29 n.ll (emphasis in original)) Citibank further maintains that
“Plaintiffs cannot seek to use a demand for injunctive relief, with an entirely unspecified value,
to add value to litigation that is otherwise millions of dollars below the CAFA monetary
threshold.” (Ld at 17)

Plaintiffs contend that - as of December 2017 4 they have alleged “more than
three million dollars in estimated fees charged by [Citibank],” and “more than seven million
dollars in monies improperly restrained by [Citibank] when it chose to improperly aggregate
debtors[’] accounts together in calculating the exempt amount.” Were damages to be calculated

as of September 22, 2015, Plaintiffs contend that they have shown “more than two million five

 

" Engoron does not explain how he arrived at this figure, and Plaintiffs have provided no
documents supporting his calculations ln any event, as discussed below, the only relief
Plaintiffs may recover as a result of improper aggregation is the “release of any money
unlawfully restrained” as a result of such aggregation, and there is no evidence that Citibank is
currently holding any such funds.

12 Citibank contends that, in any event, amount in controversy may only be calculated as of the
filing ofthe Complaint in 2010. (_S_e_e_ Def. Br. (Dkt. No. 165) at 15-16) Since ~ as discussed
below -the outcome of the instant motions does not turn orr this question, the Court does not
reach it.

18

 

hundred thousand dollars in fee damages and approximately fivellmillion five hundred thousand
dollars in aggregation damages.” (Pltf. Reply Br. (Dkt. No. 156) at 9-10 (citation omitted))
a. “Aggregation” Damages

The SAC does not allege that Defendants impermissibly aggregated Plaintiffs’
accounts, but Plaintiffs seek to add such a claim in their proposed Third Amended Complaint
(Nov. 30, 2017 Pltf. Ltr. (Dkt. No. 137))

in lackson v. Bank of Am., N.A., 149 A.D.3d 815 (2d Dept. 2017), an EIPA class
action, plaintiffs claimed that when restraining notices were sent to the defendant bank, the bank
improperly aggregated the account holders’ checking and savings accounts. The Second
Department affirmed a trial court’s denial of the bank’s motion to dismiss, concluding that while
the law “is ambiguous as to whether it applies to an ‘amount’ on deposit at a bank or to each
‘account’ maintained at a bank,” the legislative history “indicates that the statute applies to each
account.” lac_k_sg_n, 149 A.D.3d at 821.

This court is aware of no other New Yor'k court that has addressed the question of
Whether banks may aggregate accounts before determining what funds are exempt under the
EIPA. Accordingly, this Court assumes - for purposes of resolving the pending motions - that
the ElPA forbids the aggregation of accounts for purposes of determining the exempt amount.
§ Cornejo v. Bell, 592 F.3d 121, 130 (2d Cir. 2010) (federal courts are “bound ‘to apply the
law as interpreted by New York’s intermediate appellate courts . . . [absent] persuasive evidence -

933

that the New York Court of Appeals . . . would reach a different conclusion ) (quoting Pahuta v.
Massey-Ferguson 170 F.3d 125, 134 (2d Cir. 1999))); § also Comm’r v. Bosch’s Estate, 387
U.S. 456, 465 (1967) (“[Tlhis Court [hasl held that ‘an intermediate appellate state court . . . is a

datum for ascertaining state law which is not to be disregarded by a federal court unless it is

19

 

convinced by other persuasive data that the highest court of the state would decide otherwise.”’
(quoting West v. American Tel. & Tel. Co., 311 U.S. 223 (1940))). The Court addresses below
whether Plaintiffs can meet the 85 million CAFA threshold on the basis of the “approximately
seven million dollars” in aggregation damages Plaintiffs assert exist as of December 2017, or the
“approxirnately five[lmillion five hundred thousand dollars in aggregation damages” Plaintiffs
assert existed as of September 22, 2015. (Pltf. Reply Br. (Dkt. No. 156) at 9-10)
As an initial matter, in the event that Plaintiffs’ accounts were improperly
aggregated, Plaintiffs are entitled only to “release of any money unlawfully restrained” as a
result of such aggregation Such funds must currently be restrained by Citibank to be
recoverable: if money restrained in the past has since been transferred to a third-party judgment
creditor, the New York Court of Appeals has made clear that Plaintiffs’ avenue for relief is to sue
that judgment creditor, and not the bank. Lw_ Qr;u_;, 2014 WL 1569491, at *9. Plaintiffs are
likewise not entitled to damages for unlawfully restrained funds that Citibank already has
returned to them, because the relief available pursuant to C.P.L.R. 5239 and 5340 is merely
“remedial in nature, aimed at undoing the effects of an improper account garnishment and
restoring a judgment debtor to the position in which he or she would have been had the wrongful
garnishment never taken place.” § at *8. Here, there is no evidence that Citibank presently is
restraining any of the improperly aggregated funds of class members
lndeed, the only evidence Plaintiffs offer as to the Value of the funds that were

restrained pursuant to unlawful aggregation is the following statement from the Engoron l
Declaration:

Above and beyond [restraint and non-restraint] fees, the 185 files lEngoron

reviewedl revealed that for 56 account holders the Bank improperly aggregated

their accounts and improperly restrained 837,054.37. Extrapolating that for
27,3 74 individuals, [Engoron] calculated that $5,482,844.99 in monies were

20

 

improperly aggregated and restrained by the Bank through September 22, 2015.
Extrapolating further through December 2017, an additional $1,827,587.78 was
likely improperly aggregated and restrained lby the] Bank. These improperly
restrained monies total in excess of seven-million three hundred thousand dollars
combined
(Engeron Decl. (Dkt. No. 154) ll ll)
The figures cited by Engoron reflect his estimate of all funds restrained by
Citibank between 2009 and 2017 as the result of improper aggregation But what matters for
purposes of the amount in controversy issue is the amount of funds Citibank continues to
restrain.13 Plaintiff provides no estimate of this amount, but Citibank has provided evidence
suggesting that the amount of funds currently being held by Citibank is quite low. ln her
declaration, Wagner asserts that the 27,666 restraint files opened during this period “are, with
perhaps few, if any, exceptions[,l now closed.” (Wagner Decl. (Dkt. No. 159) ll 11)
Because Plaintiffs have offered no evidence that Citibank now holds in restraint
improperly aggregated funds that may be released to Plaintiffs as a result of this litigation -
much less proof that the sum currently restrained amounts to millions of dollars - this Court will

not consider “aggregation damages” in determining whether Plaintiffs can satisfy the CAFA

amount»in-controversy threshold

 

13 ln their November 30, 2017 letter, Plaintiffs acknowledge that the total amount of funds
restrained since 2009 due to improper aggregation is not the proper amount to consider for
purposes of determining amount-in-controversy. After asserting that approximately $5,480,000
was unlawfully restrained as a result of aggregation between 2009 and September 22, 2015,
Plaintiffs note that “[t]o the extent some of the improperly aggregated money may subsequently
have been returned to the depositors, this number may have to be somewhat reduced.” (Nov. 30,
20l 7 Pltf. Ltr. (Dkt. No. 137) at 2 n. 1) Plaintiffs have made no such reduction, however, and
contend that this Court should look to the $5,480,000 figure that they previously conceded was
inflated

21

 

b. Damages for Iniunctive Relief

The SAC seeks an injunction “le]njoining the Defendant from transferring any of
the 5239 Classll’s moneys that have been unlawfully restrained by the Defendant in violation of
lthe] EIPA.” (SAC (Dkt. No. 91) § damnum clause). Plaintiffs contend that “the value of the
injunctive relief sought lin the SAC] substantially increases th[e] amount lin controversy].”
(Pltf. Reply Br. (Dkt. No. 156) at 12) Citibank, by contrast, argues that the value of the proposed
injunctive relief is speculative, and contends that “Plaintiffs cannot seek to use a demand for
injunctive relief, with an entirely unspecified value, to add value to litigation that is otherwise
millions of dollars below the CAFA monetary threshold.” (Def. Br.`(Dkt. No. 165) at 17)

“‘ln actions seeking . . . injunctive relief, it is well established that the amount in
controversy is measured by the value of the object of the litigation.”’ Correspondent Servs.

Corp. v. First Equities Corp. of Fla., 442 F.3d 767, 769 (2d Cir. 2006) (quoting Hunt v.

 

Washington State Apple Advert. Comm’n, 432 U.S. 333, 347 (1977)). “Because that amount is
measured from the plaintiffs perspective, the value of the requested relief is the monetary value
of the benefit that would flow to the plaintiff if injunctive . . . relief were granted.” Am.

Standard, Iric. v. Oakfabco1 lnc., 498 F. Supp. 2d 711, 717 (S.D,N.Y. 2007) (citation omitted);

 

g also Correspondent Servs. Corp., 442 F.3d at 769 (“We have observed that ‘the amount in
controversy is calculated from the plaintiffs standpoint; the value of the suit’s intended benefit
or the value of the right being protected or the injury being averted constitutes the amount in
controversy . . .”’ (quoting Kheel v. Port ofNew York Auth., 457 13 .2d 46, 49 (2d Cir. 1972)));
Parker v. Riggio, No. 10 Civ. 9504 (LLS), 2012 WL 3240837, at *7 (S.D.N.Y. Aug. 6, 2012)
(“‘l'l`]he prevailing method ofcalculating value lof injunctive relief] in this Circuit is the

“plaintiff"s viewpoint” approach, where one calculates the value to the plaintiff, not the cost to

22

 

 

the defendant.”’ (quoting Dimich v. Med-Pro lnc., 304 F. Supp. 2d 517, 519) (S.D.N.Y. 2004)))
“Benefits from an injunction must not be ‘too speculative and immeasurable,”’ however.
_Qim&, 304 F. Supp. at 519 (quoting Morrison v. Allstate lndemnitv Co., 228 F.3d 1255, 1268-
69 (l lth Cir. 2000)); §_eg _al§g Parker v. Riggio, No. 10 Civ. 9504 (LLS), 2012 WL 3240837, at
*7 (S.D.N.Y. Aug. 6, 2012) (same).

Here, Plaintiffs do not offer evidence - or even hazard a guess m as to the value of
the injunctive relief they seek. Indeed, Plaintiffs’ only response to Citibanl<’s argument that the
value of injunctive relief is speculative is the following assertion:

[H]ad the Bank complied with [the] ElPA from 2009 through the end of 2017,
more than ten million dollars would have been retained by class members. This
averages to more than one million dollars per year in value if the injunctive relief
is obtained going forward Moreover, the value for class members to have access
to their exempt monies . . . is also substantial, even if such value cannot be readily
quantified
(Pltf. Reply Br. (Dkt. No. 156) at 11-12) This argument is confusing at best, and misleading at
worst.

As an initial matter, it is not clear how a prospective injunction barring Citibank
“from transferring any of the 5239 Class[l’s moneys that have been unlawfully restrained by the
Defendant in violation of EIPA” would provide any quantifiable benefit to Plaintiffs: such an
injunction would not put unlawfully restrained funds back in the hands of Plaintiffs.

To the extent that Plaintiffs claim that the requested injunctive relief represents a
810 million benefit to the class, that calculation is based on a combination of the restraint and
non-restraint fees imposed (which Plaintiffs estimate amounts to $3,403,816.09, or roughly
$378,202 per year) and the amounts restrained as a result of improper aggregation As discussed

above, however, Plaintiffs’ aggregation figures reflect all funds ever restrained by Citibank

during the class period', they do not reflect the funds Citibank currently has restrained but has not

23

 

yet transferred to a third party judgment-creditor. Plaintiffs have offered no evidence as to the
number of accounts currently restrained or how much money is held in those accounts.

As for “the value for class members to have access to their exempt monies,” this
argument is not relevant to the SAC, which does not seek injunctive relief concerning access to
exempt funds. E“

Because Plaintiffs have not offered any evidence demonstrating the value of the
injunctive relief requested in the SAC - and indeed, have not offered any estimate as to the value
of the injunctive relief sought in the SAC -the Court will not consider the value of injunctive
relief in determining whether the amount in controversy threshold has been reached

Without “aggregation damages” or value associated with injunctive relief,
Plaintiffs are left only with their restraint and non-restraint fees, which they agree fall far short of
35 million The Court concludes that Plaintiffs cannot satisfy the amount in controversy
requirement, and accordingly grants Defendant’s motion to dismiss the SAC for lack of subject
matter jurisdiction
II. M()TION FOR LEAVE TO FILE A THIRD AMENDED COMPLAINT

A. Legal Standard

Under the Federal Rules of Civil Procedure, leave to amend should be “freely
give[nj . . .when justice so requires.” Fed. R. Civ. P. l5(a)(2). District courts “lralvel broad
discretion to decide whether to grant leave to amend.” Flovd v. Citv of New York. No. 16 Civ.

8655 (LAP), 2018 WL 4360773, at *4 (S.D.N.Y. Aug. 2, 2018) (internal quotation marks and

 

14 This argument is relevant to the proposed TAC, which seeks an order “le]njoining the
Defendant from limiting class members’ access to exempt funds . . . and requir[esl the Defendant
to give judgment debtors[l access to exempt amounts in their accounts in the same manner as any
account holder enjoys. . . .” (Proposed TAC (Dkt. No. 153-1) ad damnum clause). Accordingly,
the Court addresses this argument below, in connection with Plaintiffs’ motion to amend

24

 

citation omitted). Leave to amend may properly be denied in cases of “undue delay, bad faith or
dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments
previously allowed, undue prejudice to the opposing party by virtue of the allowance of the
amendment, futility of amendment, etc.” Ruotolo v. Citv of New Yorl<, 514 F.3d 184, 191 (2d
Cir.2007) (intemal quotation marks and citation omitted). “[W]here the plaintiff is unable to
demonstrate that he would be able to amend his complaint in a manner which would survive
dismissal, opportunity to replead is rightfully denied.” l~lavden vi Countv ofNassau, 180 F.3d
42, 53 (2d Cir.1999).

B. Analysis

1. Futility

This litigation is now in its ninth year, and it has not yet proceeded past the
motion to dismiss stage, Plaintiffs’ ability to meet the requisite amount in controversy threshold
has been at issue throughout (E Def. Br. (Dkt. No. 20) at 18-19 (“The Amended Complaint
contains only the inadequate and erroneous conclusory allegation that the amount in controversy
exceeds 85 million . . . There is no factual basis to support any contention that the amount in
controversy in the aggregate is 85 million.”); Def. Br. (Dkt. No. 112) at 16 ) (“The limited nature
of the relief available to Plaintiffs precludes any reasonable basis to assert that the amount in
controversy could reach the five million dollar threshold required by CAFA.”); Def. Br. (Dkt.
No. 165) at 16 (“[.lurisdictional] [d]iscovery has established that . . . as of September 22, 2018,
the Lq;tal amount of fees collected by Citibank was . . . less than half of the jurisdictional
threshold.” (emphasis in original)))

The passage of time has worked to Plaintiffs’ advantage with respect to the

amount in controversy requirement The class period initially covered only 2009 and 2010, but

25

 

now encompasses more than a decade’s worth of conduct (§§§, ggL, Pltf. Reply Br. (Dkt. No.
156) at 8-9 (“The proposed class goes far beyond the date of the filing of the initial complaint,
and, in fact, continues until this very day. . . . As membership in the class continues to grow
because of the Bank’s ongoing misconduct, the amount in controversy should not be limited to
the date of the initial filing . . .”)) Even so, Plaintiffs have not yet come close to demonstrating
that they can meet the CAFA threshold

Plaintiffs argue that ~ whatever the deficiencies in their earlier complaints f the
proposed TAC “addr‘esses the stated concerns of this Court that the five-million-dollar Class
Action Fairness Act (‘CAFA’) threshold cannot be met in this action.” (Pltf. Br. (Dkt. No. 155)
at 3) ln support of this argument, Plaintiffs assert that the proposed TAC (1) “brirrgs the class
period forward to the present day”; (2) “includes additional claims for damages due to defendant
Citibank N.A.’s . . . unlawful conduct in aggregating the monies in judgment debtors’ accounts
prior to calculating exempt and restrained amounts”', and (3) “includes narrowly tailored requests
for injunctive relief designed to stop the unlawful aggregation process and improve access to
exempt amounts in judgment debtors’ accounts, as well as returning any funds erroneously
restrained and/or turned over to creditors.”15 (LL)

The Court has already addressed Plaintiffs’ first two points Even assuming
arguendo that the class damages should be calculated through the present day, Plaintiffs’

calculation of restraint and non-restraint fees does not amount to $5 million, Moreover,

 

15 The proposed TAC seeks an order “[r]equiring Defendant to return unlawfully turned over
exempt monies to members of the 5240 Class.” (Proposed TAC (Dkt. No. 153»l) § damnum
clause) As noted above, “where there has been a transfer of funds by a bank to a judgment
creditor which includes improperly restrained exempt property, the judgment debtor’ s remedy is
against the judgment creditor and not the garnishee- bank. ” Cruz, 2014 WL 156949l, at *9
Accordingly, Plaintiffs may not obtain such relief against Citibank.

26

 

Plaintiffs have not offered any evidence as to the amount of improperly aggregated funds that
currently remain restrained

As for the “narrowly tailored requests for injunctive relief” Plaintiffs reference,
the proposed TAC seeks orders (l) “[e]njoining the Defendant from limiting class members’
access to exempt funds to iri-person withdrawals from the Defendant and requiring the
Defendant to give judgment debtors’ access to exempt amounts in their accounts in the same
manner as any account holder enjoys”; and (2) “{e}njoining the Defendant from aggregating all
of the monies in class members’ accounts prior to calculating restrained and exempt amounts.”
(Proposed TAC (Dkt. No. 153-1) § damnum clause). The Court concludes that Plaintiffs have
not offered a sufficient basis to find that the value of such relief would satisfy the amount in
controversy requirementl

As discussed above, “the value of the requested jinjunctivej relief is the monetary
value of the benefit that Would flow to the plaintiff if injunctive . . . relief were granted,” M
Standard, lnc. v. Oakfabco, lnc., 498 F. Supp. 2d 71}, 717 (S.D.N.Y. 2007) (citation omitted),
and the value of such relief “must not be too speculative and immeasurable,” m, 304 F.
Supp. at 519 (internal quotation marks and citation omitted). Here, Plaintiffs merely argue that
“[w]hile the precise value of this injunctive relief cannot be calculated at this juncture, given the
moneys at issue discussed above[,] this relief too will add substantial value to the object of this
litigation.” (Pltf. Br. (Dkt. No. 155) at 11) ln short, Plaintiffs have offered no more than
speculation as to the value of the benefit to the class of the injunctive relief sought in the
proposed TAC.

Even if the value of the injunctive relief sought by Plaintiffs was not entirely

speculative, the proposed injunctions go beyond those remedies authorized by the New York

27

 

Court of Appeals, and thus are not available to Plaintiffs As this Court has stated, “‘[a]vailable
remedies under Section 5239 do not include . . . ‘obey the law’ injunctions . . .”’ (March 13,

2015 Mem. Op. & Order (Dkt. No. 81) at 9 (quoting Cruzj 22 N.Y.3d at 76)) But the injunctive

 

relief Plaintiffs seek in the proposed TAC is impermissible “obey~the~law” injunctions that
would simply direct Citibank to comply with Plaintiffs’ interpretation of the EiPA’s
requirements Accordingly, the value of such relief ~ whatever it may be 4 cannot be considered
in determining whether Plaintiffs can meet the amount in controversy threshold

Because Plaintiffs are “unable to demonstrate that [they] would be able to amend
[their] complaint in a manner which would survive dismissal,” Havden v. Countv of Nassau, 180

F.Bd at 53, Plaintiffs’ motion for leave to file a Third Amended Complaint will be denied16

 

16 Even if amendment were not futile, this Court would deny Plaintiffs’ motion to amend on the
basis of undue prejudice to Defendant In Cruz v. T.D. Bank N.A., No. 10 Civ. 8026 (PKC),
2016 WL 3162120, at *2 (S.D.N.Y. June 3, 2016), Judge Castel denied Plaintiffs’ motion for

leave to amend, explaining:

 

lf the six-year history of this case serves even as partial prologue to the length and
complexity of the litigation that Would ensue from injecting two new legal theories into
this action, resolution of any plaintiffs’ claims will be substantially delayed The legal
issues already presented by plaintiff have caused an appeal to the Second Circuit and the
certification of two questions to the New York Court oprpeals as well as motions to
reconsider', amend, and vacate judgment, and plaintiff has yet to file his motion for class
certification Plaintiff’s further amendment of the pleadings at this point would
significantly prejudice defendant and, perhaps even more so, the purported class
members Whose sought after relief would be, at best, distant and remote.

Judge Castel’s reasoning applies with equal force her'e. During eight and a half years of
litigation, this case has repeatedly stalled at the motion to dismiss phase. As a result of numerous
extensions requested by the parties, the 60-day, limited jurisdictional discovery this Court
envisioned on i\/larch 20, 2017 took four times as long to complete As in B, Plaintiffs’
proposed TAC “inject[s] two new legal theories into this action” - namely, impermissible
aggregation of funds and impermissible limitations on Plaintiffs’ access to exempt funds - both
of which will undoubtedly require substantial additional briefing on questions of New York law,
about which there is precious little authority The Court concludes that further amendment
would cause undue prejudice both to Citibank and to the putative class members

28

 

CONCLUSION
For the reasons stated above, Defendant’s motion to dismiss the Second Amended
Complaint is granted, and Plaintiffs’ motion to for leave to file a Third Amended Complaint is
denied. The Clerk of the Court is directed to terminate the motions (Dkt. Nos. 152, 157) and to
close this case.
Dated: New York, New Yorl<

March 31, 2019
SO ORDERED

Paul G. Gardephe v
United States District Judge

29

 

